Exhibit 10.2

DEFERRED STOCK UNIT AGREEMENT

UNDER THE GALECTIN THERAPEUTICS INC.

2019 OMNIBUS EQUITY COMPENSATION PLAN

August 31, 2020

Pursuant to the terms of the Galectin Therapeutics Inc. 2019 Omnibus Equity
Compensation Plan (the “Plan”), Galectin Therapeutics Inc., a Nevada corporation
(the “Company”) will issue the number of shares of the Company’s common stock
equal to the number of Deferred Stock Units (“DSUs”) granted in accordance with
the terms set forth in this agreement (the “Agreement”).

Notwithstanding anything in this Agreement to the contrary, the grant of the
DSUs pursuant to this Agreement and the issuance of shares of the Company’s
common stock in settlement of such DSUs shall be subject to, and governed by,
all the terms and conditions of the Plan. To the extent there is any
inconsistency between the terms of the Plan and of this Agreement, the terms of
the Plan shall control.

All capitalized terms used in this Agreement and not otherwise defined shall
have the respective meanings given such terms in the Plan.

1.    General. Each DSU represents a right to receive one share of the Company’s
common stock (a “Share”) in accordance with and subject to the terms and
conditions of this Agreement and the Plan. By execution of this Award Agreement,
the Grantee agrees to be bound by all of the terms and provisions of the Plan,
the rules and regulations under the Plan adopted from time to time, and the
decisions and determinations of the Board made from time to time.

2.    Number of DSU. Pursuant to the terms of the Grantee’s employment agreement
with the Company dated September 2, 2020 (the “Employment Agreement”), 80% of
the Grantee’s base salary and annual performance bonus earned during the period
beginning on September 2, 2020 and ending on December 31, 2022 shall be paid in
the form of DSUs which will settle in accordance with the terms of this
Agreement.

(a)    Base Salary DSUs. The number of whole and fractional DSUs credited to the
Grantee’s Account (as defined in Section 3 below) with respect to his base
salary each payroll period shall equal the quotient obtained by dividing (i) 80%
of the gross amount of the Grantee’s base salary earned during such payroll
period by (ii) the closing price of the Company’s Common Stock on the date he
receives the cash portion of his base salary.

(b)    Annual Performance Bonus DSUs. The number of whole and fractional DSUs
credited to the Grantee’s Account with respect to any annual performance bonus
earned during any fiscal year ending on or after the date of this Agreement and
on or before December 31, 2022 shall equal the quotient obtained by dividing (i)
80% of the gross amount of the annual performance bonus earned by the Grantee
for such fiscal year by (ii) the closing price of the Company’s Common Stock on
the date he receives the cash portion of his annual performance bonus for such
fiscal year.



--------------------------------------------------------------------------------

3.    Account for Grantee. The Company shall maintain a bookkeeping account for
the Grantee (the “Account”) reflecting the number of whole and fractional DSUs
credited to the Grantee pursuant to Section 2.

4.    Nontransferability. The Grantee may not transfer DSUs or any rights
hereunder to any third party other than by will or the laws of descent and
distribution.

5.    Vesting. The DSUs credited to the Grantee’s Account as of any date shall
be fully vested and nonforfeitable at all times.

6.    Settlement - Delivery of Shares. The Company shall issue the Shares
underlying the outstanding whole number of DSUs credited to the Grantee’s
Account (along with any cash credited to the Grantee’s Account) as follows:
twenty five (25%) percent shall be issued and/or paid on March 1, 2023, twenty
five (25%) percent shall be issued and/or paid on September 1, 2023, and fifty
(50%) percent shall be issued and/or paid on March 1, 2024; provided however,
that all remaining whole Shares underlying the DSUs credited to the Grantee’s
Account (and any remaining cash credited to the Grantee’s Account) will be
distributed to the Grantee on the earlier of (i) the first business day of the
seventh (7th) month following the Grantee’s Separation from Service, and
(ii) the date of the Grantee’s death. Each date on which the Grantee is schedule
to receive Shares and cash in an installment payment or in a lump sum is
referred to herein as a “Settlement Date.” The Fair Market Value of any
fractional DSU determined as of the applicable Settlement Date, along with any
other cash credited to the Grantee’s Account pursuant to the following paragraph
shall be paid to the Grantee in cash on or as soon as reasonably practicable
after the Settlement Date.

In the event a Change in Control of the Company occurs prior to the Settlement
Date, the Grantee’s Account will be credited with the consideration payable in
such Change in Control with respect to the Shares subject to the DSUs then
credited to the Grantee’s Account immediately prior to such Change in Control.
If the Grantee’s employment with the Company continues after a Change in
Control, the Grantee’s Account will be credited with the cash value of the
portion of his base salary and annual performance bonus that would have been
credited in the form of DSUs but for the Change in Control. The portion of the
Grantee’s Account denominated in cash pursuant to the preceding sentence (i.e.,
the amount attributable to base salary and annual performance bonuses credited
to the Grantee’s Account after the Change in Control) shall be credited with
interest at three (3%) percent compounded annually. For avoidance of doubt, a
Change in Control shall not result in acceleration of the settlement of the
Grantee’s Account and the payment of all amounts or other property credited to
the Grantee’s Account in connection with the Change in Control shall be paid or
delivered to the Grantee on as soon as reasonably practicable after the
Settlement Date.

7.    Miscellaneous.

(a)    Change and Modifications. This Agreement may not be orally changed,
modified or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be changed, modified or terminated only by an
agreement in writing signed by the Company and the Grantee. Any amendment or
modification to Section 2 of this Agreement will become effective with respect
to the Grantee’s base salary and annual performance bonus earned in the calendar
year following the calendar year in which such amendment is executed.

 

-2-



--------------------------------------------------------------------------------

(b)    Tax Withholding. The Grantee agrees to make appropriate arrangements with
the Company for the satisfaction of all applicable Federal, state and local
income tax withholding requirements, if any, arising in connection with the
delivery of Shares or other property and payment of any cash to the Grantee in
accordance with this Agreement.

(c)    Notices. All notices, requests, consents and other communications shall
be in writing and be deemed given when delivered personally, by telex or
facsimile transmission or when received if mailed by first class registered or
certified mail, postage prepaid. Notices to the Company or the Grantee shall be
addressed as set forth underneath their signatures below, or to such other
address or addresses as may have been furnished by such party in writing to the
other.

(d)    Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.

 

GALECTIN THERAPEUTICS INC. By:  

/s/ Kevin D. Freeman

Name:   Kevin D. Freeman Title:   Vice-Chairman and Authorized Director Address:
 

4960 Peachtree Industrial

Boulevard

  Suite 240   Norcross, GA 30071

The undersigned hereby acknowledges receiving and reviewing a copy of the Plan
and understands that the DSUs granted herein are subject to the terms of the
Plan and of this Agreement. This Agreement is hereby accepted, and the terms and
conditions thereof and of the Plan hereby agreed to, by the undersigned as of
the date first above written.

 

GRANTEE:    

/s/ Joel Lewis

Name: Joel Lewis

DESIGNATION OF BENEFICIARY:    [*]

 

-3-